Citation Nr: 0008355	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  95-00 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for low back disability, 
secondary to service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to October 
1976.


This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which held that new and material 
evidence had been submitted to reopen a claim for service 
connection for low back disability, secondary to service-
connected right knee disability.  The rating decision denied 
service connection for low back disability after de novo 
review.  

The Board notes that irrespective of the April 1994 RO 
determination reopening the veteran's claim for service 
connection for low back disability, secondary to service-
connected right knee disability, it will adjudicate the 
initial issue of new and material evidence in the first 
instance, because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  As the RO 
adjudicated de novo a reopened claim in the decision on 
appeal, the veteran is not prejudiced by the Board's own de 
novo adjudication at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed July 1990 rating decision denied service 
connection for low back disability, to include as secondary 
to service-connected right knee disability. 

3.  Evidence added to the record since the July 1990 rating 
decision is not cumulative, and when viewed in conjunction 
with the evidence previously of record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  Chronic lumbosacral strain manifested by chronic 
mechanical low back pain has been shown to be the result of 
service-connected right lower extremity pathology, including 
leg shortening. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for low 
back disability, secondary to service-connected right knee 
disability.  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 
3.156(a) (1999).

2.  Chronic lumbosacral strain manifested by chronic 
mechanical low back pain was incurred secondarily due to 
service-connected right lower extremity pathology.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.310 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran continues to assert that his service-connected 
right knee disability, with functional right leg shortness, 
has resulted in his low back disability.  Accordingly, a 
favorable determination is requested.


A.  Whether new and material evidence has been submitted.

A July 1990 rating decision denied service connection for the 
claimed disability.  The rating decision held that the 
veteran's low back disability was congenital and not the 
result of service or the veteran's right knee disability.  
This decision became final when the veteran did not file a 
notice of disagreement within one year of the date he was 
notified of the unfavorable determination.  See 38 U.S.C.A. § 
7105(b)(1), (c) (West 1991); Person v. Brown, 5 Vet. App. 
449, 450 (1993).  

A final decision cannot be reopened and reconsidered by the 
Board unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When it is determined that new and 
material evidence has been submitted, the VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. App. 
283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b) (West 
1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge, 155 F.3d at 1356.  "New evidence" is that which is 
not merely cumulative of other evidence of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991); Anglin v. West, No. 
99-7019 (Fed.Cir. Feb. 15, 2000).

If new and material evidence has been presented to reopen a 
previously finally denied claim, the second step requires a 
determination of whether the claim is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is not well-grounded, 
the adjudication process must halt, despite the reopening, 
because a claim that is not well-grounded cannot be allowed.  
Winters v. West, 12 Vet. App. 203, 207-207 (1999) (en banc).  
If the claim is well-grounded, then the VA must ensure that 
the duty to assist has been fulfilled before proceeding to 
the third step, a merits adjudication.  Id.

Evidence of record at the time of the July 1990 rating 
decision denying service connection for low back disability 
included the veteran's service medical records, VA 
examination reports, and post-service private and VA 
treatment records.  These records established the presence of 
low back pain complaints from 1988, concurrent with 
manifestations of service-connected right knee pain and right 
leg shortening.  On VA examination in May 1989, it was 
clinically opined that X-ray finding of spondylolysis of L-2 
was old and congenital.  No other low back disability was 
clinically demonstrated.  

Evidence submitted since the July 1990 rating decision 
includes a September 1992 private physical therapy treatment 
note including the opinion that the veteran had some 
compensatory lumbar changes due to his inability to gain full 
extension at his right knee; and a July 1993 VA examination 
addendum including the opinion that the veteran's discomfort 
of the low back developed from significant strain from the 
constant requirement for his pelvis and his lower back to 
compensate for the postural imbalance caused by his shorter 
right leg.  Chronic mechanical low back pain was diagnosed 
with no abnormal clinical findings relative to the back on X-
ray examination.

The September 1992 private physical therapy treatment note 
and the July 1993 VA examination addendum report were not of 
record at the time of the July 1990 RO denial.  These records 
address the etiology of the veteran's chronic lumbosacral 
strain manifested by chronic mechanical low back pain  as 
linked to his service-connected right lower extremity 
pathology, including right leg shortening.  As such, they are 
new and so significant that they must be considered, in 
connection with evidence previously assembled, so as to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the claim for service connection for low back 
disability, secondarily due to service-connected right knee 
disability, is reopened.


B.  Entitlement to service connection for low back 
disability, 
secondary to service-connected right knee disability.

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for low back disability, 
secondary to service-connected right knee disability, is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  See, Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of the record are viewed in the light most favorable 
to that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  In this 
regard, the Board notes that the veteran has been provided VA 
examinations, and VA and private treatment records have been 
obtained.  

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304 (1999).  In addition, a claimant 
with active service may be granted secondary service 
connection for disease or disability proximately due to or 
the result of a service-connected disability or injury.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
of appeals for Veterans Claims held that when aggravation of 
a non-service-connected condition is proximately due to or 
the result of a service-connected condition, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.

Service medical records are negative for any complaints or 
abnormal clinical findings relative to the low back.  
Complaints of low back pain were initially clinically 
demonstrated in 1988.  The clinical evidence dated subsequent 
thereto establishes post service diagnoses of congenital 
spondylolysis defects at L2 by X-ray, and lumbosacral strain 
manifested by chronic mechanical back pain.  Congenital 
defects are not within the meaning of applicable legislation 
governing the award of compensation benefits.  38 C.F.R. 
§ 3.303(c).  Moreover, the record does not reflect 
aggravation of the congenital back disorder in service.  
Further, the initial demonstration of chronic low back pain 
as a manifestation of lumbosacral strain was too remote from 
service to be reasonably related to service in the absence of 
continuity of symptomatology.  Moreover, the record does not 
contain competent evidence of any link between the veteran's 
current chronic low back pain and service.

Turning to additional facts of the case, the veteran is 
currently service-connected for status post internal 
derangement, right knee, meniscectomies and repair of 
ligaments with residual limitation of extension of movement.  
Reports of private physical therapy conducted in September 
1992 reflect that the veteran was seen for treatment of an 
August 1992 injury that occurred as a result of changes in 
postal duties at work.  A treatment note provides that the 
veteran's right knee flexion required his lumbar spine to 
compensate.  The discharge summary provided that the veteran 
had some compensatory lumbar changes due to his inability to 
gain full extension at his right knee.  

Notes relating to a February 1993 evaluation by the 
Neurologic Orthopaedic Institute reflect that the veteran 
reported that his spine pain first began in 1987 at the base 
of the spine, then went away.  He said that this was followed 
by the onset of sudden pain in December 1988, which continued 
intermittently with major pain beginning in August 1992.  It 
was noted that the veteran was under the workers' 
compensation insurance program but was not really describing 
a specific episode of trauma.  

According to the report of an April 1993 VA orthopedic 
examination, the veteran's right knee was maintained in 
partial flexion, whether standing, lying or walking.  He 
walked with a mild limp on the right leg.  He wore shoes with 
a 3/8-inch right heel lift, prescribed by an orthopedic 
surgeon to compensate for a shorter right leg - shortness of 
the right leg being obtained from the surgery and the effects 
of his chronic knee flexion.  The veteran's medical history 
was set forth.  The veteran's subjective complaints of 
chronic low back pain in the midline of the lumbar spine and 
into the paravertebral muscles on either side of the spine 
and down into both sacroiliac joints and buttocks were set 
forth.  Results of physical examination of the right knee and 
low back were provided.  The diagnoses were: 1) degenerative 
joint disease, right knee; status post partial meniscectomies 
and anterior cruciate ligament repair; osteoarthritis, and 2) 
chronic low back pain.  No opinion was offered as to the 
etiology of the veteran's low back complaints or findings.  

Thereafter, the examiner was requested to offer an opinion as 
to whether the veteran's low back pain was likely to have 
resulted from his service-connected right knee disability.  
In an addendum dated in July 1993, the examiner provided 
that, during the examination of the veteran, he had been 
impressed that the flexion deformity of the veteran's right 
knee in an active manner presented significant strain on the 
lower back, particularly on the right side, to compensate for 
the functionally short right leg.  The examiner also stated 
that he was impressed that the veteran had low back pain in 
those areas one would expect it to occur - pain and 
tenderness in the right sacroiliac joint and in the lower 
right paravertebral musculature.  The examiner stated that at 
that time he had thought that the veteran's discomfort of the 
low back undoubtedly developed from the constant requirement 
for the pelvis and the lower back to compensate for the 
postural imbalance caused by the shorter right leg.  It was 
noted that radiographic examination results of the 
lumbosacral spine and physical examination of the spine 
presented no alternative cause for his low back pain.  The 
examiner concluded that he believed that the veteran's low 
back pain was secondary to or resulting from his service-
connected right knee disability.  He stated that he was not 
sure that the low back pain derived solely from the knee 
problem, should be so severe, or presented with significant 
additional disability.  He recommended an opinion from an 
orthopedic surgeon in this regard.  

Private treatment reports dated in June 1993 from Randal A. 
Palmitier, M.D., provide that the veteran sought treatment 
for present complaints of aching left iliolumbar pain which 
was constant but worse with repetitive bending and twisting 
or lifting.  Physical examination found that in stance the 
veteran's lumbar spine was straight although there was an 
obvious leg length discrepancy with the right leg appearing 
shorter due to a right knee flexion contracture.  This 
reportedly caused slight pelvic ubiquity.  The examiner 
reported that a CT/myelogram done that spring showed no 
evidence of disc protrusion, herniation or nerve root 
impingement.  A bone scan was reportedly entirely negative.  
The examiner stated the veteran's plain films showed 
bilateral spondylolysis at L-2 with surrounding sclerosis.  
Reportedly, the sacroiliac joints showed some reactive 
sclerosis as well.  The doctor provided an impression of 
lumbar myofascial pain most likely unrelated to the veteran's 
L2 spondylosis, and bilateral sacroiliac sclerosis of unknown 
etiology.  A May 1994 evaluation by Dr. Palmitier resulted in 
an impression of lumbar degenerative disc disease and 
sacroiliac arthritic changes.  

According to the report of an August 1993 VA examination, the 
veteran reported that he had a post office worker's 
compensation suit going, and that his back was aggravated by 
lifting on the job.  The veteran's subjective complaints 
regarding his low back were repeated.  Physical examination 
of the right knee and back resulted in a diagnosis of history 
of lumbar spine pain.  No opinion as to the etiology of the 
veteran's low back complaints was offered.  

The report of a February 1994 VA examination provides that 
the veteran's claims file was reviewed.  The veteran's 
subjective complaints regarding his low back were set forth.  
The examiner provided the opinion that during the physical 
examination, the veteran was manipulative and exaggerated.  
Results of physical examination of the right knee and low 
back were provided.  The examiner provided the opinion that 
the veteran had congenital deformity of his L-2 level that 
was not aggravated or changed by the service.  He had an 
injury to the right knee, a medial lateral meniscectomy, but 
no signs of other abnormality, clinically, as of that day.  
He had no other findings of any other problems.  

The report of a July 1998 VA examination provides that the 
veteran's medical records were reviewed.  The veteran's 
subjective complaints regarding his low back were set forth.  
Results of physical examination of the right knee and low 
back were provided.  The pertinent diagnosis was mechanical 
low back pain syndrome, possible spondylosis without 
spondylolisthesis, no ongoing radiculopathy, no spinal 
stenosis.  In a discussion, the examiner provided that there 
were subjective back symptoms and flexion was reduced 
somewhat, but that other than muscle spasms there was no 
ongoing radiculopathy and the clinical examination was 
otherwise negative.  Based on this fact, the examiner stated 
that the knee injury was unlikely to be causing the veteran's 
back problem at that time.  

Based on a thorough review of the evidence, the Board finds 
that the evidence pertaining to the veteran's claim for 
service connection for low back disability, secondary to 
service-connected right knee disability, namely chronic 
lumbosacral strain manifested by chronic mechanical low back 
pain, is at least in equipoise.  With resolution of doubt in 
the veteran's favor, service connection is granted.  38 
C.F.R. § 3.102 (1999).

In so finding, the Board notes that medical records indicate 
that the veteran's right leg is functionally shorter than his 
left leg, resulting in slight pelvic ubiquity.  

The Board recognizes the July 1998 VA opinion that the 
veteran's right knee injury was unlikely to be causing the 
veteran's low back problem.  On the other hand, in an 
addendum dated in July 1993 a VA examiner concluded that he 
believed that the veteran's low back pain was secondary to or 
resulting from his service-connected right knee disability.  
The examiner pointed out that radiographic examination 
results of the lumbosacral spine and examination of the spine 
presented no alternative cause for his low back pain.  
Further, it was clinically noted that the veteran sustained 
significant muscle strain of the lower back due to the 
flexion deformity of the right knee.  While the examiner 
recommended an opinion from an orthopedic surgeon be 
obtained, he did so in the context of discussing the severity 
of the veteran's low back pain, not its etiology.  

In addition, in June 1993 Dr. Palmitier opined that the 
veteran's lumbar myofascial pain was most likely the result 
of something other than his L2 spondylosis.  This opinion 
provides support for a finding that the veteran's low back 
pain was the result of compensating for a functionally 
shortened right leg.  Finally, the fact that in August 1992 
the veteran's low back disability underwent a period of 
aggravation due to post-service employment duties has no 
bearing on a finding that his low back disability was 
originally caused by his functionally shortened right knee.  
Neither the diagnosed degenerative disc disease nor diagnosed 
arthritis of the spine has been clinically shown to be 
related to service or service-connected disability.

Based on the above, the Board finds that chronic lumbosacral 
strain manifested by chronic low back pain was incurred 
secondary to service-connected right knee disability.  



ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for low 
back disability, secondary to service-connected right knee 
disability. 

Service connection for chronic lumbosacral strain manifested 
by chronic low back pain, secondary to service-connected 
right knee disability, is granted.  



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

